                                    Case 19-12122-KG                    Doc 883           Filed 02/08/20             Page 1 of 16


                                                          IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE DISTRICT OF DELAWARE

In re Forever 21, Inc., et al.                                                                                   Case No.:                                      19‐12122
                                                                                                                 Reporting Period:                  12/1/2019 ‐ 1/4/2020

                                                                       Monthly Operating Report

                                                                                                                        Document                     Explanation
Required Documents                                                                            Form No.                  Attached                      Attached
Schedule of Cash Receipts and Disbursements                                            MOR‐1                                x
   Bank Account Reconciliation/Information                                             MOR‐1a                               x                              x
   Schedule of Professional Fees Paid                                                  MOR‐1b                               x
   Copies of Bank Statements                                                                                               N/A                             x
   Cash Disbursements Journals                                                                                             N/A                             x
Statement of Operations                                                                MOR‐2                                x
Balance Sheet                                                                          MOR‐3 / MOR‐3a                       x
Status of Post‐Petition Taxes                                                          MOR‐4                                x
   Copies of IRS Form 6123                                                                                                 N/A
   Copies of Tax Returns Filed During Reporting Period                                                                     N/A
Summary of Unpaid Post‐Petition Debts                                                                                      N/A
   Listing of Aged Accounts Payable                                                    MOR‐5                                x
Accounts Receivable Reconciliation and Aging                                           MOR‐6                                x
Debtor Questionnaire                                                                   MOR‐7                                x


I declare under penalty of perjury (28 U.S.C Section 1746) that the Information contained in this monthly operating report (including attached schedules),
in all material respects, is true and correct to the best of my knowledge, information and belief.



/s/ Brad Sell                                                                          2/8/2020
                                  (1)
Signature of Authorized Individual                                                     Date


Brad Sell                                                                              Chief Financial Officer
Printed Name of Authorized Individual                                                  Title of Authorized Individual

(1) Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a
limited liability company.




                                                                                                                                                               Page 1 of 16
                                   Case 19-12122-KG                   Doc 883           Filed 02/08/20            Page 2 of 16


In re Forever 21, Inc., et al.                                                                                     Case No.:                                19‐12122
                                                                                                                   Reporting Period:            12/1/2019 ‐ 1/4/2020


                                             Listing of Debtor Entities and Notes to the Monthly Operating Report

General:
The report includes activity from the following Debtors and related case numbers:

Debtor                                                                                         Case Number
Forever 21, Inc.                                                                                 19‐12122
Alameda Holdings, LLC                                                                            19‐12123
Forever 21 Interna onal Holdings, Inc.                                                           19‐12124
Forever 21 Logis cs, LLC                                                                         19‐12125
Forever 21 Real Estate Holdings, LLC                                                             19‐12126
Forever 21 Retail, Inc.                                                                          19‐12127
Innova ve Brand Partners, LLC                                                                    19‐12128
Riley Rose, LLC                                                                                  19‐12129

GENERAL NOTES:
The financial statements and supplemental information contained herein are preliminary, unaudited and may not comply in all material respects with accounting
principles generally accepted in the United States ("GAAP"). In addition, the financial statements and supplemental information contained herein represent
consolidated consolidated information.

The unaudited consolidated financial statements have been derived from the books and records of Forever 21, Inc. and its affiliated debtors and debtors in
possession (collectively, the "Debtors") and include all financial activity and the financial position for the Debtors. This information has not been subject to certain
procedures that would typically be applied to financial information in accordance with GAAP, and the Debtors believe that, upon application of such procedures, the
financial information could be subject to change, which could be material. The information furnished in this report includes normal recurring adjustments but does
not include all adjustments that would typically be made for financial information in accordance with GAAP. The consolidated results of operations contained herein
are not necessarily indicative of results which may be expected for any other period or for the full year and may not necessarily reflect the consolidated results of
operations and financial positions of the Debtors in the future.

These financials reflect a number of adjustments related to the 2018 audit, there may be additional audit adjustments to be incorporated, and, if any, such
adjustments will be reflected in future reporting periods.




                                                                                                                                                          Page 2 of 16
                                                   Case 19-12122-KG                                       Doc 883                    Filed 02/08/20                          Page 3 of 16


 In re Forever 21, Inc., et al.                                                                                                                                                                                 Form No.:                                MOR‐1
 $ Figures in Thousands                                                                                                                                                                                         Case No.:                              19‐12122
                                                                                                                                                                                                                Reporting Period:          12/1/2019 ‐ 1/4/2020



                                                                                                       Schedule of Cash Receipts and Disbursements (1) (2)
                                                                                                        Forever 21
                                                                               Alameda Holdings,                            Forever 21 Logistics, Forever 21 Real       Forever 21 Retail,   Innova ve Brand
                                                           Forever 21, Inc.                            International                                                                                                 Riley Rose, LLC             TOTAL
                                                                                     LLC                                            LLC          Estate Holdings, LLC         Inc.              Partners, LLC
                                                                                                       Holdings, Inc.
                                                              19‐12122             19‐12123              19‐12124                19‐12125                19‐12126           19‐12127             19‐12128              19‐12129

 Total Receipts                                        $              16,553   $              ‐    $                    ‐   $                    0   $              ‐   $          291,669   $              ‐   $                1,438     $             309,660

 Operating Disbursements
  Merchandise                                          $              57,268   $              ‐    $                    ‐   $                ‐       $              ‐   $               ‐    $              ‐    $                 ‐       $              57,268
  Payroll and Benefits                                                 9,923                  ‐                         ‐                 3,861                     ‐               38,819                  ‐                     425                     53,028
  Rent and Occupancy                                                   3,929                  ‐                         ‐                    ‐                      ‐               23,753                  ‐                     203                     27,886
  Freight                                                                285                  ‐                         ‐                 6,773                     ‐                6,929                  ‐                        0                    13,988
  Sales and Other Taxes                                                   71                  ‐                         ‐                    ‐                      ‐               15,522                  ‐                      24                     15,618
  Other Operating Disbursements                                       18,833                  ‐                         ‐                   920                     ‐                  387                  ‐                        2                    20,142
  Interest Expense                                                     1,620                  ‐                         ‐                    ‐                      ‐                   ‐                   ‐                      ‐                       1,620
  Professional and Financing Fees                                     10,591                  ‐                         ‐                    ‐                      ‐                   ‐                   ‐                      ‐                      10,591
 Total Disbursements                                   $             102,521   $              ‐    $                    ‐   $            11,554      $              ‐   $           85,410   $              ‐    $                654      $             200,140

 Net Cash Flow Excl. Financing                         $             (85,968) $               ‐    $                    ‐   $           (11,554) $                  ‐   $          206,259   $              ‐    $                783      $             109,520


 Financing Related
   Proceeds from Debt                                  $             170,700 $                ‐    $                    ‐   $                ‐       $              ‐   $               ‐    $              ‐    $                     ‐   $            170,700
   Debt Repayment                                                   (258,367)                 ‐                         ‐                    ‐                      ‐                   ‐                   ‐                          ‐               (258,367)
  Total Financing Related Cash Flow                    $             (87,667) $               ‐    $                    ‐   $                ‐       $              ‐   $               ‐    $              ‐    $                     ‐   $            (87,667)

 Total Net Cash Flow                                   $            (173,636) $               ‐    $                    ‐   $           (11,554) $                  ‐   $          206,259   $              ‐    $                783      $              21,853


 Intercompany
   Receipts                                            $             293,107 $                ‐    $                    ‐   $            11,518 $                   ‐   $           87,010 $                ‐    $                 678 $                392,312
   Disbursements                                                     (99,205)                 ‐                         ‐                    (0)                    ‐             (291,669)                 ‐                   (1,438)                (392,312)
  Total Intercompany Related Cash Flow                 $             193,902 $                ‐    $                    ‐   $            11,518 $                   ‐   $         (204,659) $               ‐   $                 (760) $                    ‐

 Total Beginning Cash ‐ Book (3)                       $              15,933 $                ‐    $                    ‐   $               (47) $                  ‐   $           (2,554) $               ‐   $                  (38) $                 13,293
  (+/‐) Operating Cash Flow                                          (85,968)                 ‐                         ‐               (11,554)                    ‐              206,259                  ‐                      783                   109,520
  (+/‐) Financing Related                                            (87,667)                 ‐                         ‐                    ‐                      ‐                   ‐                   ‐                       ‐                    (87,667)
  (+/‐) Intercompany Activity                                        193,902                  ‐                         ‐                11,518                     ‐             (204,659)                 ‐                     (760)                        0
 Total Ending Cash ‐ Book (3)                          $              36,199 $                ‐    $                    ‐   $               (84) $                  ‐   $             (954) $               ‐   $                  (15) $                 35,146
  (+) Outstanding Checks                                               1,402                  ‐                         ‐                    84                     ‐                  954                  ‐                       15                     2,455
 Total Ending Cash ‐ Bank (3)                          $              37,601 $                ‐    $                    ‐   $                ‐   $                  ‐   $               ‐   $               ‐    $                  ‐   $                 37,601

 Notes:
 (1) The information contained herein is provided solely for the purpose of complying with the monthly reporting requirements applicable in the Debtors chapter 11 cases and is in a format acceptable to the United States Trustee. Further, all
 information contained herein is unaudited and subject to future adjustment. These statements do not include non‐debtor entities controlled by the Debtors and therefore do not represent the consolidated financial results of Forever 21, Inc.
 (2) Cash receipts and disbursement actitivity is presented on a book basis.
 (3) Cash activity and balances exclude non‐JPM store depository accounts that are ultimately transferred into the JPM Master Concentration Account (*8000). As such, total ending cash balances may vary from the bank account balances reflected in
 MOR‐1a.




MOR‐1                                                                                                                                                                                                                                      Page 3 of 16
                                 Case 19-12122-KG      Doc 883       Filed 02/08/20      Page 4 of 16


In re Forever 21, Inc., et al.                                                        Form No.:                                 MOR‐1a
$ Figures in Thousands                                                                Case No.:                                19‐12122
                                                                                      Reporting Period:            12/1/2019 ‐ 1/4/2020

                                                       Bank Account Information
                                                                                      Account Number (last 4
                  Legal Entity           Case Number              Bank Name                   digits)               Bank Balance
Forever 21, INC                            19‐12122            JP Morgan Chase                *0876            $                        ‐
Forever 21, INC                            19‐12122            JP Morgan Chase                *8000                                21,651
Forever 21, INC                            19‐12122            JP Morgan Chase                *1251                                15,950
Forever 21, INC                            19‐12122            JP Morgan Chase                *7196                                     ‐
Forever 21, INC                            19‐12122            JP Morgan Chase                *7725                                     ‐
Forever 21, INC                            19‐12122            JP Morgan Chase                *8079                                    19
Forever 21, INC                            19‐12122            JP Morgan Chase                *8376                                     ‐
Forever 21, INC                            19‐12122            JP Morgan Chase                *2039                                     ‐
Forever 21, INC                            19‐12122            JP Morgan Chase                *0919                                 1,360
Forever 21, INC                            19‐12122            Wells Fargo Bank               *1081                                     ‐
Forever 21, INC                            19‐12122                  HSBC                     *3301                                     ‐
Forever 21, INC                            19‐12122            Wells Fargo Bank               *1944                                     ‐
Forever 21 Retail, Inc.                    19‐12127            American Savings               *1856                                    14
Forever 21 Retail, Inc.                    19‐12127            American Savings               *3440                                     1
Forever 21 Retail, Inc.                    19‐12127            American Savings               *6282                                     1
Forever 21 Retail, Inc.                    19‐12127            American Savings               *6466                                     1
Forever 21 Retail, Inc.                    19‐12127            American Savings               *3851                                     6
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3229                                    77
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *6930                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *6954                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *1831                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *9291                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *0563                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7700                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *6935                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *4069                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *1718                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *0727                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *9959                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *2625                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *8787                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3137                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *4325                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3702                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3707                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7715                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7734                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7739                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7753                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3674                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *8544                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *8549                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *8563                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *8568                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7564                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7569                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7583                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3188                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *8831                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *6408                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *6422                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *2693                                     ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *4064                                     ‐



                                                                                                                          Page 4 of 16
                                 Case 19-12122-KG      Doc 883       Filed 02/08/20      Page 5 of 16


In re Forever 21, Inc., et al.                                                        Form No.:                             MOR‐1a
$ Figures in Thousands                                                                Case No.:                            19‐12122
                                                                                      Reporting Period:        12/1/2019 ‐ 1/4/2020

                                                       Bank Account Information
                                                                                      Account Number (last 4
                 Legal Entity            Case Number             Bank Name                    digits)           Bank Balance
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *6238                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *0037                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *2124                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *2129                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *2149                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3578                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7274                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7279                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7293                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7392                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *9438                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *9452                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *8084                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3842                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3847                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3880                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *4011                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *9360                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *9240                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *9245                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *1026                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *1989                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *1421                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *1426                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *1440                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *2812                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *0349                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *0368                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *0163                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *2469                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *2483                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3459                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *5255                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7971                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *8589                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *8602                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *8607                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *0563                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *0582                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *1553                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *5328                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *5342                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *5687                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *9784                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *1082                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3166                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3628                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *3642                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *4293                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *5400                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *8210                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7539                               ‐
Forever 21 Retail, Inc.                    19‐12127            Bank of America                *7553                               ‐



                                                                                                                      Page 5 of 16
                                 Case 19-12122-KG      Doc 883       Filed 02/08/20      Page 6 of 16


In re Forever 21, Inc., et al.                                                        Form No.:                             MOR‐1a
$ Figures in Thousands                                                                Case No.:                            19‐12122
                                                                                      Reporting Period:        12/1/2019 ‐ 1/4/2020

                                                       Bank Account Information
                                                                                      Account Number (last 4
                 Legal Entity            Case Number              Bank Name                   digits)           Bank Balance
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *0985                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *0648                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *1366                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *1380                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *9007                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *0866                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *0880                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *0885                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *1696                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *4259                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *4358                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *4372                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *4896                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *3346                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *5241                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *1308                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *1327                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *5519                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *5533                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *5538                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *6085                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *6660                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *3285                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *9966                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *0691                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *6235                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *7404                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *6601                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *9224                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *9728                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *9747                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *9742                              ‐
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *8960                              ‐
Forever 21 Retail, Inc.                    19‐12127           First Hawaiian Bank             *8729                             34
Forever 21 Retail, Inc.                    19‐12127            JP Morgan Chase                *1665                              ‐
Forever 21 Retail, Inc.                    19‐12127            JP Morgan Chase                *9655                              ‐
Forever 21 Retail, Inc.                    19‐12127            JP Morgan Chase                *0083                              ‐
Forever 21 Retail, Inc.                    19‐12127            JP Morgan Chase                *3158                              ‐
Forever 21 Retail, Inc.                    19‐12127            Wells Fargo Bank               *4739                             19
Forever 21 Retail, Inc.                    19‐12127            JP Morgan Chase                *3638                              ‐
Forever 21 Retail, Inc.                    19‐12127            JP Morgan Chase                *7130                              ‐
Forever 21 Retail, Inc.                    19‐12127            JP Morgan Chase                *6926                              ‐
Forever 21 Retail, Inc.                    19‐12127            JP Morgan Chase                *7502                              ‐
Forever 21 Retail, Inc.                    19‐12127            JP Morgan Chase                *7833                              ‐
Forever 21 Retail, Inc.                    19‐12127            JP Morgan Chase                *5798                              ‐
Forever 21 Retail, Inc.                    19‐12127              Banco Popular                *2371                              ‐
Forever 21 Retail, Inc.                    19‐12127              Banco Popular                *3438                              ‐
Forever 21 Retail, Inc.                    19‐12127              Banco Popular                *4051                              ‐
Forever 21 Retail, Inc.                    19‐12127              Banco Popular                *2363                             50
Forever 21 Retail, Inc.                    19‐12127              Banco Popular                *1365                              ‐
Forever 21 Retail, Inc.                    19‐12127              Banco Popular                *9073                              ‐
Forever 21 Retail, Inc.                    19‐12127              Banco Popular                *7352                             18
Forever 21 Retail, Inc.                    19‐12127             Bank of America               *0584                              ‐



                                                                                                                      Page 6 of 16
                                 Case 19-12122-KG              Doc 883         Filed 02/08/20          Page 7 of 16


In re Forever 21, Inc., et al.                                                                      Form No.:                                 MOR‐1a
$ Figures in Thousands                                                                              Case No.:                                19‐12122
                                                                                                    Reporting Period:            12/1/2019 ‐ 1/4/2020

                                                                Bank Account Information
                                                                                                    Account Number (last 4
                 Legal Entity                  Case Number                  Bank Name                       digits)               Bank Balance
Forever 21 Retail, Inc.                          19‐12127                Bank of America                    *0589                                     ‐
Forever 21 Retail, Inc.                          19‐12127                Bank of America                    *0602                                     ‐
Forever 21 Retail, Inc.                          19‐12127                Bank of America                    *0607                                     ‐
Forever 21 Retail, Inc.                          19‐12127                Bank of America                    *0626                                     ‐
Forever 21 Retail, Inc.                          19‐12127                Bank of America                    *0640                                     ‐
Forever 21 Logistics LLC                         19‐12125                JP Morgan Chase                    *1509                                     ‐
Forever 21 Logistics LLC                         19‐12125                JP Morgan Chase                    *0935                                     ‐
Forever 21 Logistics LLC                         19‐12125                JP Morgan Chase                    *1289                                     ‐
Forever 21 Logistics LLC                         19‐12125                JP Morgan Chase                    *8260                                     ‐
Riley Rose                                       19‐12129                Bank of America                    *5668                                     ‐
Riley Rose                                       19‐12129                Bank of America                    *5682                                     ‐
Riley Rose                                       19‐12129                JP Morgan Chase                    *0907                                     ‐
Riley Rose                                       19‐12129                JP Morgan Chase                    *2022                                     ‐
Riley Rose                                       19‐12129                JP Morgan Chase                    *2709                                     ‐
Riley Rose                                       19‐12129                JP Morgan Chase                    *8773                                     ‐
Riley Rose                                       19‐12129                JP Morgan Chase                    *8955                                     ‐
Riley Rose                                       19‐12129                JP Morgan Chase                    *9151                                     ‐
Riley Rose                                       19‐12129                JP Morgan Chase                    *5052                                     ‐
Riley Rose                                       19‐12129                JP Morgan Chase                    *3259                                     ‐
                                                                                                    Total:                   $                   39,200

Notes:
(1) JPMorgan Chase Bank Account *0919 is a reserve account for utility deposits.
(2) Bank of America accounts *0584, *0589, *0602, *0607, *0626, and *0640 opened in the December fiscal month.




                                                                                                                                        Page 7 of 16
                                 Case 19-12122-KG            Doc 883        Filed 02/08/20          Page 8 of 16


In re Forever 21, Inc., et al.                                                                    Form No.:                              MOR‐1a
                                                                                                  Case No.:                             19‐12122
                                                                                                  Reporting Period:         12/1/2019 ‐ 1/4/2020


                                                              Bank Reconciliations

The Debtors hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank statements, bank
reconciliations and journal entries.

The Debtors’ standard practice is to ensure that bank reconciliations are completed before closing the books each reporting period. I attest that
each of the Debtors’ bank accounts has been reconciled in accordance with their standard practices.




/s/ Brad Sell                                                               2/8/2020
Signature of Authorized Individual                                          Date


Brad Sell                                                                   Chief Financial Officer
Printed Name of Authorized Individual                                       Title of Authorized Individual




                                                                                                                                         Page 8 of 16
                                      Case 19-12122-KG                         Doc 883          Filed 02/08/20                   Page 9 of 16


In re Forever 21, Inc., et al.                                                                                                                       Form No.:                        MOR‐1b
$ Figures in Thousands                                                                                                                               Case No.:                       19‐12122
                                                                                                                                                     Reporting Period:   12/1/2019 ‐ 1/4/2020


                                                                          Schedule of Professional Fees Paid
                                                                                         Check                     Amount Paid This Period                    Amount Paid To‐Date
              Professional               Period Covered          Payor          Number        Date             Fees      Expenses         Total          Fees      Expenses       Total
ALIXPARTNERS HOLDINGS LLP              9/29/19 ‐ 10/31/19   Forever 21, Inc.     Wire      12/31/2019               335            ‐           335           335            ‐          335
ALVAREZ & MARSAL HOLDINGS, LLC         9/29/19 ‐ 10/31/19   Forever 21, Inc.     Wire       12/6/2019            1,528             ‐         1,528         1,528            ‐        1,528
FTI CONSULTING, INC.                   11/1/19 ‐ 12/22/19   Forever 21, Inc.     Wire     12/13 & 12/31             339            ‐           339           339            ‐          339
KIRKLAND & ELLIS LLP                   9/29/19 ‐ 10/31/19   Forever 21, Inc.     Wire      12/31/2019            2,093             ‐         2,093         2,093            ‐        2,093
KRAMER LEVIN NAFTALIS&FRANKEL LLP      9/29/19 ‐ 10/31/19   Forever 21, Inc.     Wire      12/31/2019               610            ‐           610           610            ‐          610
MALFITANO ADVISORS, LLC                9/29/19 ‐ 10/31/19   Forever 21, Inc.     Wire      12/31/2019                12            ‐            12            12            ‐           12
MORGAN, LEWIS & BOCKIUS, LLP                    ‐‐                 ‐‐             ‐‐            ‐‐                    0            ‐             0           128            ‐          128
PRIME CLERK LLC                        11/1/19 ‐ 11/30/20   Forever 21, Inc.     Wire        Various                491            ‐           491         1,613            ‐        1,613
RETAIL CONSULTING SERVICES INC            Success Fee       Forever 21, Inc.     Wire      12/13/2019            3,750             ‐         3,750         3,750            ‐        3,750
SAUL EWING ARNSTEIN & LEHR LLP         9/29/19 ‐ 10/31/19   Forever 21, Inc.     Wire      12/31/2019                34            ‐            34            34            ‐           34
SCHULTE                                         ‐‐                 ‐‐             ‐‐            ‐‐                    0            ‐             0           131            ‐          131
SIX SIGMA ACADEMY INTERNATIONAL LLC    9/29/19 ‐ 10/31/19   Forever 21, Inc.     Wire      12/13/2019            1,399             ‐         1,399         1,399            ‐        1,399
 Total                                                                                                    $     10,591 $           ‐ $      10,591   $    11,972 $          ‐ $     11,972




                                                                                                                                                                               Page 9 of 16
                                               Case 19-12122-KG                            Doc 883               Filed 02/08/20                     Page 10 of 16


In re Forever 21, Inc., et al.                                                                                                                                  Form No.:                                                  MOR‐2
$ Figures in Thousands                                                                                                                                          Case No.:                                                19‐12122
                                                                                                                                                                Reporting Period:                            12/1/2019 ‐ 1/4/2020

                                                           ‐
                                                                      Debtor's Consolidating Income Statement 12/1/2019 ‐ 1/4/2020 (Unaudited)                (1)



                                                                                          Forever 21                                   Forever 21 Real
                                                                   Alameda Holdings,                             Forever 21                                         Forever 21 Retail,    Innova ve Brand
                                             Forever 21, Inc.                            International                                 Estate Holdings,                                                            Riley Rose, LLC
                                                                         LLC                                     Logistics, LLC                                           Inc.               Partners, LLC
                                                                                         Holdings, Inc.                                      LLC
                                                19‐12122               19‐12123            19‐12124                19‐12125               19‐12126                      19‐12127              19‐12128                19‐12129

Net Sales                                $              22,278 $                   ‐ $                    ‐ $                4,479 $                      ‐ $                  233,215 $                     ‐ $               2,024
Cost of Sales                                            2,049                     ‐                      ‐                  3,583                        ‐                    235,972                       ‐                 3,702
Gross Profit                             $              20,228 $                   ‐ $                    ‐ $                 896 $                       ‐ $                   (2,757) $                    ‐ $              (1,678)

SG&A                                                    18,763                     ‐                      ‐                   557                         ‐                     44,444                       ‐                   272

Operating Income                         $               1,465 $                   ‐ $                    ‐ $                 338 $                       ‐ $                  (47,201) $                    ‐ $              (1,950)

 Interest & Other Income                                   (581)                   ‐                      ‐                    (37)                       ‐                     (1,965)                      ‐                       (8)

Income Before Provision For Tax          $               2,046 $                   ‐ $                    ‐ $                 375 $                       ‐ $                  (45,236) $                    ‐ $              (1,941)

 Provision For Income Taxes                             (2,551)                    ‐                      ‐                       ‐                       ‐                          0                       ‐                        ‐

Net Income                               $               4,597 $                   ‐ $                    ‐ $                 375 $                       ‐ $                  (45,236) $                    ‐ $              (1,941)

Notes:
(1) The information contained herein is provided solely for the purpose of complying with the monthly reporting requirements applicable in the Debtors chapter 11 cases and is in a format acceptable to the United States
Trustee. Further, all information contained herein is unaudited and subject to future adjustment. These statements do not include non‐debtor entities controlled by the Debtors and therefore do not represent the consolidated
financial results of Forever 21, Inc.




                                                                                                                                                                                                                 Page 10 of 16
                                              Case 19-12122-KG                                  Doc 883                  Filed 02/08/20                      Page 11 of 16


In re Forever 21, Inc., et al.                                                                                                                                          Form No.:                                              MOR‐3
$ Figures in Thousands                                                                                                                                                  Case No.:                                            19‐12122
                                                                                                                                                                        Reporting Period:                        12/1/2019 ‐ 1/4/2020



                                                                                 Debtor's Consolidating Balance Sheet as of 9/29/2019 (Unaudited) (1)
                                                                                                            Forever 21                               Forever 21 Real
                                                                                   Alameda Holdings,                               Forever 21                            Forever 21 Retail,   Innova ve Brand
                                                              Forever 21, Inc.                             International                             Estate Holdings,                                               Riley Rose, LLC
                                                                                         LLC                                      Logistics, LLC                               Inc.              Partners, LLC
                                                                                                           Holdings, Inc.                                  LLC
                                                                 19‐12122              19‐12123              19‐12124              19‐12125             19‐12126             19‐12127             19‐12128             19‐12129

                                                                                                                ASSETS
Current Assets
Cash and Equivalents   (2)
                                                          $             27,857 $                    ‐ $                  ‐ $                    ‐ $                ‐ $              16,579 $                     ‐ $             932
Receivable from Lessors and Others                                       2,012                      ‐                    ‐                  2,632              8,191                   632                       ‐             1,061
Intercompany Receivables (3)                                         6,471,582                      ‐               15,985                749,833            187,658             7,572,478                       ‐              (274)
Inventory                                                               91,793                      ‐                    ‐                    735                  ‐               185,094                       ‐            15,949
Other Current Assets (4)                                                48,902                      4                 (755)                28,124                 63                51,722                       ‐               620
Total Current Assets                                      $          6,642,145 $                    4 $             15,230 $              781,323 $          195,911 $           7,826,506 $                     ‐ $          18,287

Property, Plant, & Equipment                                             8,079                      ‐                    ‐                  5,881              6,149               374,454                       ‐            25,298
Investment in Subs (Interco) (3)                                       270,233                      ‐              213,843                      ‐                  ‐                     ‐                       ‐               532
Deferred Income Tax Assets                                             179,643                      ‐                    ‐                      ‐                 84                     ‐                       ‐                 ‐
Intercompany Notes Receivable (3)                                      444,950                      ‐                    ‐                      ‐             51,578                 5,100                       ‐                 ‐
Other Long Term Assets                                                   8,462                      ‐                    ‐                    122                  ‐                10,698                       ‐                 9
Total Assets                                              $          7,553,513 $                    4 $            229,073 $              787,326 $          253,722 $           8,216,758 $                     ‐ $          44,125



                                                                                                       LIABILITIES AND EQUITY

Liabilities Not Subject to Compromise
Current Liabilities
Accounts Payable                                                                 ‐                  ‐                       ‐                      ‐                ‐                       ‐                    ‐                    ‐
Accrued Expense                                                                  ‐                  ‐                       ‐                      ‐                ‐                       ‐                    ‐                    ‐
Intercompany Payable (3)                                                         ‐                  ‐                       ‐                      ‐                ‐                       ‐                    ‐                    ‐
Line of Credit                                                                   ‐                  ‐                       ‐                      ‐                ‐                       ‐                    ‐                    ‐
Total Current Liabilities                                 $                      ‐ $                ‐ $                     ‐ $                    ‐ $              ‐ $                     ‐ $                  ‐ $                  ‐

Long Term Liabilities
Deferred Rent and Tenant Allowance, Net                                          ‐                  ‐                       ‐                      ‐                ‐                       ‐                    ‐                    ‐
Other Long Term Liabilities                                                      ‐                  ‐                       ‐                      ‐                ‐                       ‐                    ‐                    ‐
Total Long Term Liabilities                               $                      ‐ $                ‐ $                     ‐ $                    ‐ $              ‐ $                     ‐ $                  ‐ $                  ‐

Liabilities Subject to Compromise
Current Liabilities
Accounts Payable                                                       364,110                      ‐                    ‐                  3,895                  ‐               106,198                       ‐               842
Accrued Expense                                                          5,859                      ‐                    ‐                  5,980                 (1)               82,203                       ‐             1,273
Notes Payable                                                           15,081                      ‐                    ‐                      ‐                  ‐                     ‐                       ‐                 ‐
Intercompany Payable (3)                                             6,735,243                  2,584               15,109                613,701             86,243             7,198,209                       ‐            52,392
Related Party Payables                                                  20,000                      ‐                    ‐                      ‐                  ‐                     ‐                       ‐                 ‐
Income Taxes Payable                                                         ‐                      ‐                    ‐                      ‐                  ‐                   863                       ‐                 ‐
Line of Credit                                                         194,507                      ‐                    ‐                      ‐                  ‐                     ‐                       ‐                 ‐
Total Current Liabilities                                 $          7,334,799 $                2,584 $             15,109 $              623,576 $           86,243 $           7,387,473 $                     ‐ $          54,507

Long Term Liabilities
Deferred Rent and Tenant Allowance, Net                                    278                      ‐                    ‐                    156                  ‐               261,572                       ‐             9,726
Other Long Term Liabilities (5)                                         55,060                      ‐                  176                  8,303                190                64,631                       ‐                 ‐
Total Long Term Liabilities                               $             55,338 $                    ‐ $                176 $                8,459 $              190 $             326,203 $                     ‐ $           9,726

Stockholders Equity
Common Stock                                                               169                      ‐                    ‐                      ‐                  ‐                     ‐                       ‐                 ‐
Additional PIC                                                           1,105                      ‐              212,866                  1,109                  ‐                29,443                       ‐                 ‐
Retained Earnings                                                      162,111                 (2,580)                 922                154,183            167,289               473,639                       ‐           (20,108)
Accumulated Other Comprehensive Income / (Loss)                             (8)                     ‐                    ‐                      ‐                  ‐                     ‐                       ‐                 ‐
Total Stockholders' Equity                                $            163,376 $               (2,580) $           213,788 $              155,291 $          167,289 $             503,082 $                     ‐ $         (20,108)

Total Liabilities & Equity                                $          7,553,513 $                    4 $            229,073 $              787,326 $          253,722 $           8,216,758 $                     ‐ $          44,125

Notes:
(1) The information contained herein is provided solely for the purpose of complying with the monthly reporting requirements applicable in the Debtors chapter 11 cases and is in a format acceptable to the United States
Trustee. Further, all information contained herein is unaudited and subject to future adjustment. These statements do not include non‐debtor entities controlled by the Debtors and therefore do not represent the
consolidated financial results of Forever 21, Inc. Reflects the same balance sheet as filed in the first monthly operating report on 12/13/19; excludes 2018 audit adjustments.
(2) Cash and cash equivalents includes credit card receivables as a majority of credit sales are received within 3 to 5 business days.
(3) Intercompany balances include all intercompany transactions recorded since inception and are presented on a gross basis. The accounts are under review by the company and are subject to change in future periods.
(4) Consists of prepaid expense, income taxes payable, and deferred income tax.
(5) Consists of deferred income tax liabilities, capital lease obligations, self insurance reserve, and unrecognized tax benefits.




                                                                                                                                                                                                                   Page 11 of 16
                                              Case 19-12122-KG                                  Doc 883                 Filed 02/08/20                      Page 12 of 16


In re Forever 21, Inc., et al.                                                                                                                                         Form No.:                                             MOR‐3a
$ Figures in Thousands                                                                                                                                                 Case No.:                                            19‐12122
                                                                                                                                                                       Reporting Period:                        12/1/2019 ‐ 1/4/2020



                                                                                 Debtor's Consolidating Balance Sheet as of 1/4/2020 (Unaudited) (1)
                                                                                                           Forever 21                               Forever 21 Real
                                                                                  Alameda Holdings,                               Forever 21                            Forever 21 Retail,   Innova ve Brand
                                                              Forever 21, Inc.                            International                             Estate Holdings,                                               Riley Rose, LLC
                                                                                        LLC                                      Logistics, LLC                               Inc.              Partners, LLC
                                                                                                          Holdings, Inc.                                  LLC
                                                                 19‐12122              19‐12123             19‐12124              19‐12125             19‐12126             19‐12127             19‐12128             19‐12129

                                                                                                               ASSETS
Current Assets
Cash and Equivalents (2)                                  $             61,795 $                   ‐ $                  ‐ $                   64 $                ‐ $              26,457 $                     ‐ $               ‐
Receivable from Lessors and Others                                       3,831                     ‐                    ‐                  2,992                239                19,390                       ‐                 ‐
Intercompany Receivables (3)                                         6,660,742                     ‐               15,985                745,732            187,658             7,884,733                       ‐                 ‐
Inventory                                                               89,894                     ‐                    ‐                      ‐                  ‐                47,307                       ‐            13,003
Other Current Assets (4)                                                85,901                     4                    ‐                  8,457                 63                26,763                       ‐               434
Total Current Assets                                      $          6,902,163 $                   4 $             15,985 $              757,244 $          187,960 $           8,004,650 $                     ‐ $          13,437

                                 (6)
Property, Plant, & Equipment                                            11,537                     ‐                    ‐                 12,160             72,969               224,689                       ‐            11,052
Investment in Subs (Interco) (3)                                       270,233                     ‐              213,843                      ‐                  ‐                     ‐                       ‐                 ‐
Deferred Income Tax Assets                                             179,643                     ‐                    ‐                      ‐                 84                     ‐                       ‐                 ‐
Intercompany Notes Receivable (3)                                      406,984                     ‐                    ‐                      ‐             51,578                 5,100                       ‐                 ‐
Other Long Term Assets                                                   7,712                     ‐                    ‐                    306                  ‐                 9,985                       ‐               507
Total Assets                                              $          7,778,273 $                   4 $            229,828 $              769,711 $          312,591 $           8,244,425 $                     ‐ $          24,997



                                                                                                      LIABILITIES AND EQUITY

Liabilities Not Subject to Compromise
Current Liabilities
Accounts Payable                                                       129,203                      ‐                      ‐               2,548                   ‐                9,283                       ‐               357
Accrued Expense                                                         10,365                      ‐                      ‐               6,455                   ‐               92,938                       ‐             1,064
Intercompany Payable (3)                                                41,337                      ‐                      ‐               3,711                  36                7,680                       ‐               429
Line of Credit                                                          75,000                      ‐                      ‐                   ‐                   ‐                    ‐                       ‐                 ‐
Total Current Liabilities                                 $            255,905 $                    ‐ $                    ‐ $            12,714 $                36 $            109,900 $                     ‐ $           1,850

Long Term Liabilities
Deferred Rent and Tenant Allowance, Net (5)                                278                      ‐                      ‐                      ‐                ‐              226,964                       ‐                    0
Other Long Term Liabilities (7)                                        117,747                      ‐                      ‐                      ‐                ‐                    ‐                       ‐                    ‐
Total Long Term Liabilities                               $            118,024 $                    ‐ $                    ‐ $                    ‐ $              ‐ $            226,964 $                     ‐ $                  0

Liabilities Subject to Compromise
Current Liabilities
Accounts Payable                                                       319,556                     ‐                    ‐                  7,027                  ‐               101,388                       ‐             2,005
Accrued Expense (6)                                                    141,202                     ‐                    ‐                      0            166,529                   200                       ‐                 1
Notes Payable                                                           20,857                     ‐                    ‐                      ‐                  ‐                     ‐                       ‐                 ‐
Intercompany Payable (3)                                             7,032,848                 2,584               15,109                583,020             86,211             7,310,348                       ‐            50,618
Related Party Payables                                                  20,000                     ‐                    ‐                      ‐                  ‐                     ‐                       ‐                 ‐
Income Taxes Payable                                                         ‐                     ‐                    ‐                      ‐                  ‐                 5,078                       ‐                 ‐
Line of Credit                                                               ‐                     ‐                    ‐                      ‐                  ‐                     ‐                       ‐                 ‐
Other Current Liabilities                                               26,007                     ‐                  755                      ‐                  ‐                     ‐                       ‐                 ‐
Total Current Liabilities                                 $          7,560,470 $               2,584 $             15,864 $              590,047 $          252,740 $           7,417,014 $                     ‐ $          52,625

Long Term Liabilities
Other Long Term Liabilities (7)                                         33,676                      ‐                 176                  8,303                187                62,003                       ‐                    ‐
Notes Payable ‐ Related Party ‐ Long Term                               (2,010)                     ‐                   ‐                      ‐                  ‐                     ‐                       ‐                    ‐
Total Long Term Liabilities                               $             31,666 $                    ‐ $               176 $                8,303 $              187 $              62,003 $                     ‐ $                  ‐

Stockholders Equity
Common Stock                                                               169                     ‐                    ‐                      ‐                  ‐                     ‐                       ‐                 ‐
Additional PIC                                                           1,105                     ‐                    ‐                      ‐                  ‐                     ‐                       ‐                 ‐
Additional PIC (Interco) (3)                                                 ‐                     ‐              212,866                  1,109                  ‐                29,443                       ‐                 ‐
Retained Earnings                                                     (189,059)               (2,580)                 922                157,538             59,628               399,101                       ‐           (29,478)
Accumulated Other Comprehensive Income / (Loss)                             (8)                    ‐                    ‐                      ‐                  ‐                     ‐                       ‐                 ‐
Total Stockholders' Equity                                $           (187,794) $             (2,580) $           213,788 $              158,647 $           59,628 $             428,544 $                     ‐ $         (29,478)

Total Liabilities & Equity                                $          7,778,273 $                   4 $            229,828 $              769,711 $          312,591 $           8,244,425 $                     ‐ $          24,997

Notes:
(1) The information contained herein is provided solely for the purpose of complying with the monthly reporting requirements applicable in the Debtors chapter 11 cases and is in a format acceptable to the United States
Trustee. Further, all information contained herein is unaudited and subject to future adjustment. These statements do not include non‐debtor entities controlled by the Debtors and therefore do not represent the
consolidated financial results of Forever 21, Inc.
(2) Cash and cash equivalents includes credit card receivables as a majority of credit sales are received within 3 to 5 business days.
(3) Intercompany balances include all intercompany transactions recorded since inception and are presented on a gross basis. The accounts are under review by the company and are subject to change in future periods.
(4) Consists of prepaid expense, income taxes payable, and deferred income tax.
(5) As a result of store closures during the month of November, approximately $51M of the deferrent rent liability was derecognized.
(6) As part of the Company’s FY 2018 audit, the Company was required to defer the sale accounting of its HQ Office Building. Included in the audit adjustments, per ASC 840 sale and leaseback accounting, the Company
recorded approximately $60 million of assets to Property Plant and Equipment within Forever 21 Real Estate Holdings LLC and recorded a $166 million sale leaseback liability to Accrued Expenses within Forever 21 Real Estate
Holdings LLC.
(7) Consists of deferred income tax liabilities, capital lease obligations, self insurance reserve, and unrecognized tax benefits.




                                                                                                                                                                                                                  Page 12 of 16
                                 Case 19-12122-KG            Doc 883        Filed 02/08/20         Page 13 of 16


In re Forever 21, Inc., et al.                                                                    Form No.:                             MOR‐4
                                                                                                  Case No.:                           19‐12122
                                                                                                  Reporting Period:       12/1/2019 ‐ 1/4/2020


                                                  Status of Post‐Petition Taxes of the Debtors
The Debtors have paid and are paying all undisputed post‐petition taxes as they come due.

The Debtors have paid and are paying prepetition taxes in accordance with the Final Order (I) Authorizing the Payment of Certain Prepetition
Taxes and Fees and (II) Granting Related Relief [Docket No. 338].

Copies of tax returns filed during the Reporting Period are available upon request.




/s/ Brad Sell                                                               2/8/2020
Signature of Authorized Individual                                          Date


Brad Sell                                                                   Chief Financial Officer
Printed Name of Authorized Individual                                       Title of Authorized Individual




                                                                                                                                    Page 13 of 16
                                 Case 19-12122-KG                 Doc 883          Filed 02/08/20           Page 14 of 16


In re Forever 21, Inc., et al.                                                                                   Form No:                              MOR‐5
$ Figures in Thousands                                                                                           Case No.:                           19‐12122
                                                                                                                 Reporting Period:       12/1/2019 ‐ 1/4/2020



                                         Accounts Payable (Post‐Petition) Balance as of 1/4/20 (Unaudited) (1) (2)

                                                                         0 ‐ 30                31 ‐ 60                 Over 60                  Total
A/P Aging                                         Current                 Days                  Days                    Days                     A/P

Accounts Payable ‐ Post                                  81,689                   52,442                 5,503                   1,757                  141,391



Notes:
(1) The post petition accounts payable reported represents open and outstanding vendor invoices related to merchandise trade and general vendors that
have been entered into the Debtors' accounts payable system. This summary does not include accruals for invoices not yet received or for invoices not yet
entered into the Debtors' accounts payable system.
(2) The Debtors are currently in the process of reviewing the Accounts Payable aging buckets and the amounts reflected are subject to change in future
periods.




                                                                                                                                                 Page 14 of 16
                                 Case 19-12122-KG              Doc 883           Filed 02/08/20           Page 15 of 16


In re Forever 21, Inc., et al.                                                                     Form No.:                                      MOR‐6
$ Figures in Thousands                                                                             Case No.:                                    19‐12122
                                                                                                   Reporting Period:                12/1/2019 ‐ 1/4/2020



                                               Accounts Receivable Balance as of 1/4/2020 (Unaudited) (1)

                                                                0 ‐ 30             31 ‐ 60              61 ‐ 90           Over 90            Total
A/R Aging                                    Current             Days               Days                 Days              Days               A/R
Forever 21, Inc.                        $          1,788   $             215   $             217   $              216 $        1,395 $            3,832
Forever 21 Logis cs, LLC                               ‐                   ‐                   ‐                    ‐          2,992              2,992
Forever 21 Real Estate Holdings, LLC                   ‐                   ‐                   ‐                    ‐            239                239
Forever 21 Retail, Inc.                            4,997                   ‐                   ‐                    ‐         14,392             19,389
Riley Rose, LLC                                        ‐                   ‐                   ‐                    ‐              ‐                  ‐
Total Accounts Receivable               $          6,785 $               215 $               217 $                216 $       19,018 $           26,452



Notes:
(1) Aged accounts receivable consists primarily of Tenant Allowance for Leasehold Improvements and Franchise Receivables.




                                                                                                                                            Page 15 of 16
                                   Case 19-12122-KG                    Doc 883          Filed 02/08/20               Page 16 of 16


In re Forever 21, Inc., et al.                                                                                       Form No.:                         MOR‐7
                                                                                                                     Case No.:                       19‐12122
                                                                                                                     Reporting Period:   12/1/2019 ‐ 1/4/2020

                                                                          Debtor Questionnaire

                                                                                                                                 Yes             No
1.   Have any assets been sold or transferred outside the normal course of business this reporting period? If yes,
                                                                                                                                                 x
     provide an explanation below.
2.   Have any funds been disbursed from any account other than a debtor in possession account this reporting
     period? If yes, provide an explanation below.                                                                                               X

3.   Have all post‐petition tax returns been timely filed? If no, provide an explanation below.
                                                                                                                                  X

4.   Are workers' compensation, general liability and other necessary insurance coverages in effect? If no,
                                                                                                                                  X
     provide an explanation below.
5.   Has any bank account been opened during the reporting period? If yes, provide documentation identifying
     the opened account(s). If an investment account has been opened provide the required documentation                           X
     pursuant to the Delaware Local Rule 4001‐3.

Notes:
(1) Bank of America accounts *0584, *0589, *0602, *0607, *0626, and *0640 opened in the December fiscal month.




                                                                                                                                               Page 16 of 16
